Citation Nr: 0835290	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-02 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an increased initial rating for degenerative 
joint disease at L4, rated as 0 percent disabling from 
February 1, 2004, to December 1, 2007, and 10 percent 
disabling as of December 1, 2007. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from January 1984 to 
January 2004.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, that granted 
service connection for degenerative joint disease at L4 with 
a 0 percent rating effective February 1, 2004.

In a December 2007 rating decision, the veteran's rating for 
degenerative joint disease at L4 was increased from 0 to 10 
percent disabling, effective December 1, 2007.  However, as 
that grant does not represent a total grant of benefits 
sought on appeal, the claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).   

During his December 2007 VA examination, the veteran reported 
that he has erectile dysfunction that is secondary to his 
back disability.  This issue has not been considered by VA 
and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  From February 1, 2004 to December 1, 2007, the veteran 
had full range of motion in his cervical, thoracolumbar, and 
lumbosacral spine.  No tenderness, spasms, or neurological 
deficits were noted and he did not complain of any pain.  

2.  After December 1, 2007, the veteran's degenerative joint 
disease at L4 was manifested by 0 to 80 degrees flexion; 0 to 
10 degrees extension; 0 to 30 degrees rotation; 0 to 20 
degrees left lateral bending; and 0 to 25 degrees right 
lateral bending.  Functional loss due to pain, weakness, or 
fatiguability; intervertebral disc syndrome with 
incapacitating episodes; and neurological impairment were not 
shown.



CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating higher than 0 
percent for degenerative joint disease at L4 from February 1, 
2004, to December 1, 2007 have not been met.   38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5242 (2007). 

2. The criteria for the assignment of a rating higher than 10 
percent for degenerative joint disease at L4 after December 
1, 2007 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5003, 5010, 5242 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004; rating 
decisions in September 2004 and December 2007; a statement of 
the case in December 2005; and a supplemental statement of 
the case in December 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the July 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained several medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the veteran timely appealed the rating 
initially assigned for his degenerative joint disease at L4 
on the original grant of service connection.  Therefore, the 
Board must consider entitlement to staged ratings to 
compensate for times since filing the claim when his 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2007).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007) 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45 (2007).

Degenerative Joint Disease at L4

The veteran's degenerative joint disease at L4 has been rated 
as 10 percent disabling under DC 5010-5242.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2007).  Diagnostic Code 5010 pertains to traumatic 
arthritis.  38 C.F.R. § 4.71a, DC 5010.  Diagnostic Code 5242 
pertains to degenerative arthritis of the spine.  38 C.F.R. § 
4.71a, DC 5242 (2007). 

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent. In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003. 38 C.F.R. § 4.71a, DC 
5010, Note 1.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  Ratings 
under the General Rating Formula for Diseases and Injuries of 
the Spine are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a.

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2007)

The evidentiary record here contains two VA back 
examinations.  In the first, conducted in May 2004, the 
veteran reported that he had knife-like pain in his right 
scapular region that was brought on by movement.  He averred 
that lying on a heating pad alleviated the pain.  On 
examination, no tenderness was noted on palpation of the 
right and left scapular region.  Examination of the cervical 
spine revealed a hump over the neck.  The thoracolumbar spine 
was nontender with no muscle spasms.  The lumbosacral spine 
was nontender and had no spasms.  The veteran had full range 
of motion in flexion, extension and lateral flexion and 
rotation.  A straight leg raise test was negative and no 
neurological deficits were noted in the lower extremities. 

During the second VA examination in December 2007, the 
veteran reported having soreness in his lower back pain that 
was relieved by Vioxx and Celebrex, some urinary and bowel 
urgency, and erectile dysfunction.  He stated that he was 
able to walk a mile without assistive devices but used an 
over-the-counter back brace when lifting heavy objects.  On 
physical examination, tenderness without spasm was noted in 
the paraspinal musculature.  The veteran had the following 
ranges of motion: 0 to 80 degrees flexion; 0 to 10 degrees 
extension; 0 to 30 degrees rotation; 0 to 20 degrees left 
lateral bending; and 0 to 25 degrees right lateral bending.  
Repeated range of motion did not result in increased pain.  
In fact, after three repetitions, the veteran had two 
additional degrees of flexion.  Based on her examination and 
x-ray findings, the examiner concluded that the veteran did 
not have additional limitation of motion due to pain.  

The Board finds that the evidence from February 1, 2004, to 
December 1, 2007, shows that the veteran had a full range of 
motion in his cervical spine, thoracolumbar spine, and 
lumbosacral spine.  He did not have muscle spasm, guarding, 
localized tenderness, or vertebral body fracture with loss of 
50 percent or more of the height.  He did not complain of 
pain in the lumbosacral spine at the May 2004 examination.  
Therefore, the Board finds that his service-connected lumbar 
spine disability did not warrant a compensable rating under 
DC 5242 during that period.

After December 1, 2007, the veteran's symptomology fell 
squarely within the requirements for a 10 percent rating.  He 
had forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees and localized 
tenderness that did not result in abnormal gait or abnormal 
spinal contour.  Therefore, the Board finds that the 
veteranwas properly assigned an increased rating of 10 
percent for his lumbar spine disability as of the date of the 
December 1, 2007, VA examination which found an ascertainable 
increase in disability.  Prior to that date, the evidence 
does not show that the veteran met the criteria for a 10 
percent rating.

The Board further finds that the veteran did not meet the 
requirement for a rating greater than 10 percent at any time 
under consideration.  The veteran does not have forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.  
Accordingly, a rating higher than 10 percent is not warranted 
under DC 5242. 

Although the veteran has complained of occasional urinary and 
bowel urgency, he did not allege that he has urine leakage, 
urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a 
(Rating of the genitourinary system dysfunctions).  Moreover, 
physical examination did not demonstrate any neurological 
impairment or sensory deficits.  In December 2007, the 
veteran's rectal exam was normal with normal voluntary 
contraction.  He had 3+ patella reflexes bilaterally, 2+ 
ankle jerk reflexes bilaterally, down going Babinski 
bilaterally, no clonus bilaterally, negative straight leg 
test bilaterally, and negative Lasegue test bilaterally.  
Thus, he is not entitled to an increased rating for his low 
back disability based upon consideration of any neurologic 
residuals because neurological disability which could be 
separately rated is not shown by the evidence of record.

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  However, the evidence does not show that 
the veteran has functional loss due to pain, weakened 
movement, excess fatigability, or incoordination.  Although 
he has reported credible evidence of pain, he had no 
complaints at the time of the March 2004 VA examination.  He 
has not established how any pain functionally limits him to a 
such a degree as to warrant a rating higher than those 
currently assigned.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Since limitation of motion is compensable under DC 5242, the 
veteran is not entitled to a rating under DC 5003.  
Similarly, the evidence does not show that he has vertebral 
fracture or dislocation, sacroiliac injury and weakness, 
spinal stenosis, spondylolisthesis or segmental instability, 
ankylosing spondylitis, or spinal fusion. Thus, DCs 5235 
through 5241 are inapplicable.  

In addition, the evidence does not support a higher rating 
based on intervertebral disc syndrome.  The veteran does not 
allege and the evidence does not show that he has ever 
required bed rest prescribed by a physician for a period of 
acute signs and symptoms due to intervertebral disc syndrome.  
Accordingly, a higher rating under the criteria for rating 
intervertebral disc syndrome is not warranted.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected back 
disability.  However, as compared to the rating criteria, a 
higher rating may not be granted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's degenerative joint disease at L4 warranted no 
more than a 0 percent rating from February 1, 2004, to 
December 1, 2007, and a 10 percent rating after December 1, 
2007.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an increased initial rating for degenerative 
joint disease at L4, rated as 0 percent disabling from 
February 1, 2004, to December 1, 2007, and 10 percent 
disabling as of December 1, 2007, is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


